 

EXHIBIT 10.1

 

On September 29, 2014, upon the recommendation of the Compensation & Benefits
Committee, the Board of Directors of First BanCorp (the “Corporation”) approved
the following revised compensation structure for the non- management Chairman of
the Board, effective September 30, 2014. The Non-Management Chairman of the
Board (Mr. Roberto R. Herencia) is entitled to receive total compensation of
$1.6 million per year comprised of the following three components:

·         $400,000 per year in a retainer payable monthly for his services as
the non-management chairman of the Board, including as chairman of the board of
directors of the Corporation’s subsidiary bank, FirstBank Puerto Rico.

·         $500,000 in a restricted stock grant, payable in September. Grant
would have a one year vesting period with acceleration upon a change in control.

·         Special compensation of $700,000 (consisting of $350,000 payable in
September and $350,000 payable in March)

o    Payments would be to compensate for services for the subsequent six months.

o    In the event of termination for cause, or in the event of resignation, the
unvested portion would be repaid to the Corporation.

o    In the event of a change in control or other separation event, the unvested
portion would become vested.

In addition, the Board approved a one time special compensation of $150,000 paid
on September 30, 2014.  

 

 

--------------------------------------------------------------------------------

 